Case 1:21-mj-07002-KMW Document1 Filed 01/21/21 Page 1 of 11 PagelD: 1

AQ 91 (Rey. LLIT) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

District of Columbia

 

United States of America )
Y. ) Case: 1:21-mj-00133
Patrick Alonzo Stedman Assigned to: Judge Robin M. Meriweather
\ Assign Date: 1/20/2021
) Description: COMPLAINT W/ ARREST WARRANT
Date of Birth: XXXXXXXX )
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of January 6, 2021 in the county of in the

 

in the District of _ Columbia__ , the defendant(s) violated:

Code Section Offense Description

18 U.S.C. § 1752(a)(1) and (2) - Restricted Building or Grounds
40 U.S.C. § 5104()(2)(D) and (G) - Disorderly Conduct on Capitol Grounds

This criminal complaint is based on these facts:

See attached statement of facts,

WW Continued on the attached sheet.

 

 

Complainant's signature
Elisa G. Bernazzani, Special Agent
Printed name ard title

Attested to by the applicant in accordance with the requirements of Fed, R. Crim, P. 4.1
by telephone,

 

 

2021.01.20
Date: 01/20/2021 19:17:09 -05'00'
Judge 's slonature
City and state: Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge

 

Printed name and tile

 
Case 1:21-mj-07002-KMW Document1 Filed 01/21/21 Page 2 of 11 PagelD: 2
Case: 1:21-mj-00133
Assigned to: Judge Robin M. Meriweather
Assign Date: 1/20/2021
Description: COMPLAINT W/ ARREST WARRANT

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA Magistrate No.
v. Violations:
PATRICK A, STEDMAN, 18 U.S.C, § 1752(a)(1) and (2)

40 U.S.C. § 5104(e)(2)(D) and (G)
Defendant.
UNDER SEAL

 

 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT
I, Elisa Bernazzani, first being duly sworn, hereby depose and state as follows:
INTRODUCTION
I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been so
employed since 2008, Specifically, { am assigned to ithe Washington Field Office (WFO) and am
authorized by law or by a Government agency to engage in or supervise the prevention, detention,
investigation, or prosecution of a violation of Federal criminal laws, I am assisting in the
investigation and prosecution of events which occurred at the United States Capito! on January 6,
2021,

Incursion at the U.S, Capitol on January 6, 2021

The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is secured 24
hours a day by U.S. Capitol Police, Restrictions around the U.S. Capitol include permanent and
temporary security barriers and posts manned by U.S. Capitol Police. Only authorized people with
appropriate identification are allowed access inside the U.S. Capitol. On January 6, 2021, the

exterior plaza of the U.S. Capitol was closed to members of the public.

 
Case 1:21-mj-07002-KMW Document1 Filed 01/21/21 Page 3 of 11 PagelD: 3

On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the US.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside

At approximately 2:00 p.m., certain individuals in the crowd forced their way through, up,
and over the barricades, and officers of the U.S. Capitol Police, and the crowd advanced to the
exterior facade of the building. The crowd was not lawfully authorized to enter or remain in the
building and, prior to entering the building, no members of the crowd submitted to security
screenings or weapons checks by U.S. Capitol Police Officers or other authorized security
officials.

At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after

2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking

 
Case 1:21-mj-07002-KMW Document1 Filed 01/21/21 Page 4 of 11 PagelD: 4

windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts,

Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—~and did—evacuate the chambers, Accordingly, all proceedings
of the United States Congress, including the joint session, were effectively suspended until shortly
after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the uniawful entry
to the U.S. Capitol, including the danger posed by individuals who had entered the U.S, Capitol
without any security screening or weapons check, Congressional proceedings could not resume
until after every unauthorized occupant had left the U.S. Capitol, and the building had been
confirmed secured, The proceedings resumed at approximately 8:00 pm after the building had been
secured. Vice President Pence remained in the United States Capitol from the time he was
evacuated from the Senate Chamber until the session resumed.

During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

PATRICK A, STEDMAN
PATRICK A. STEDMAN is a 32-year-old resident of Haddonfield, New Jersey.

STEDMAN self identifies as a dating and relationship strategist on his Twitter page, under display
name Pat Stedman, username @Pat_Stedman. STEDMAN is a frequent Twitter user and as of
January 10, 2021 had 25.6K followers.

A screenshot of STEDMAN’s Twitter Profile page on or about January 10, 2021:

 
Case 1:21-mj-07002-KMW Document 1 Filed 01/21/21 Page 5 of 11 PagelD: 5

%.

( Follow

/

 

Pat Stedman
@Pat Stedman

ating + Relationship Strateglst, | read people like books & help them change thelr
story. Daily emaits on sex and female psychology: palstediman.cani/aqtin

© Upstreans 6? muster lasspatstediaiconi/sates page (Gi Joined May 2atd
642 following 25,6 followers

 

 

 

In addition to relationship strategy advice, STEDMAN posts and comments regularly on
political topics. STEDMAN posts a “live stream video” called “COVID/CABAL” on his Twitter
account in which he addresses a wide variety of topics.

Witness 1 submitted a tip to the FBI’s online tip portal on or about January 7, 2021.
According to Witness 1, STEDMAN posted a video to his Twitter account @Pat_Stedman at 3:52
pm on January 6, 2021 where he discussed his participation in the riots; “I was pretty much in the
first wave, and we broke down the doors and climbed up the back part of the Capitol building and
got all the way into the chambers.”

Witness 1, a college classmate of STEDMAN, was interviewed by the FBI on January 19,
2021 and was “one hundred percent confident” the individual posting on @Pat_Stedman on

Twitter was identical to the Patrick STEDMAN that he has known since college.

 

 
Case 1:21-mj-07002-KMW Document1 Filed 01/21/21 Page 6 of 11 PagelD: 6

Witness 2 submitted a tip to the FBI’s online tip portal on or about January 8, 2021 about
STEDMAN posting a video to his Twitter account @Pat_Stedman “storming the Capital, then
bragging about if after.” Witness 2 claimed STEDMAN had been “encouraging his tens of
thousands of fans to join him in DC for weeks,”

Witness 2, a high schoo! classmate of STEDMAN, was interviewed by the FBI on January
19, 2021 and was “one hundred percent sure” the individual posting on @Pat_Stedman on Twitter
was identical to the Patrick STEDMAN that he has known since high school, Witness 2 believed
STEDMAN resides with his parents at XXXXXXXXXX, XXXXXXX, XX,

On or about December 30, 2020, STEDMAN posted to his Twitter account a message
about going to Washington, DC on January 6, 2021. He instructed his followers to “DM” (direct
message) him if they were planning on going because he was a assembling a “team,”

A screenshot of STEDMAN’s Twitter posts on or about December 30, 2.020:

Pat Stedm
cos fing a TEAM,

 

STEDMAN’S CONDUCT ON JANUARY 6, 2021
On January 5, 2021, STEDMAN posted on Twitter, under display name Pat Stedman,

username @Pat_Stedman [hereinafter STEDMAN’s Twitter posts will refer to this account],

 
Case 1:21-mj-07002-KMW Document1 Filed 01/21/21 Page 7 of 11 PagelD: 7

“Follow @drtigerjoseph for feed of DC. Incredible energy. Heading down myself tonight. See you

there!”

A screenshot of STEDMAN’s Twitter post on January 5, 2021:

Pat Stedman G@Pal Stechnan - Jan aoe
Fallow adiliqeroseph for feed of DC. Incredible energy.

 

Heading down myself tonight. See you there!
Oa the C9 48 a ay Tip

On January 5, 2021, STEDMAN posted on Twitter a video of an incident on what appears
to be a train indicating he was a passenger on a train,

A screenshot of STEDMAN’s Twitter post on January 5, 2021:

Pat Stedman qPal Stecinan - jar S toe
Cenductor felt “unsafe” on the tealn because some dude's mask fell off when
he was asleep

 

Suspicion it was due to Trump regalia
t hour delay as aresull - cops had to take him off

MAGA nol happy!

 

On January 6, 2021, STEDMAN posted on Twitter videos that appears to have been taken
from inside the U.S. Capitol. In the first image, STEDMAN posted, “Backwards hat (Antifa) right

where they were breaking into the main area of Congress.”

 
Case 1:21-mj-07002-KMW Document1 Filed 01/21/21 Page 8 of 11 PagelD: 8

A screenshot of STEDMAN’s Twitter post on January 6, 2021:

a

Pat Stedman Pai Stedmiaty «Lan 6
Backwards hat (Antifa) right where they were breaking Into the iahi area of
Cangtess

 

 

In another video, STEDMAN posted, “I can tell you having been in the Capitol these videos

the MSM (mainstream media) is showing of fights between cops and protestors are unlike any of

the dynamics I saw. Does this look like a “tense” scene to you?” In another post, STEDMAN

posted, “{s]hots fired, guns drawn by guards.”

A screenshot of STEDMAN’s Twitter post on January 6, 2021;

 
Case 1:21-mj-07002-KMW Document1 Filed 01/21/21 Page 9 of 11 PagelD: 9

Pat Stedman @Pat Stedman «Jan G Boo
I can tell you having been In the Capitol these videos the MSM is showing of
fights between cops and protestors are unilke any of the dynamics | saw.

 

Does this look Ike a "lenge" scene te you?

 

In a video posted to STEDMAN’s account on Twitter titled “COVID / CABAL -
PATRIOT’S DAY” on January 6 2021, STEDMAN appeared on video and discussed the details
of his presence inside the U.S. Capitol, including sitting in Speaker of the House of Representatives

Nancy Pelosi’s office.

A screenshot of the video posted to STEDMAN’s Twitter on January 6, 2021:

 

 
Case 1:21-mj-07002-KMW Document1 Filed 01/21/21 Page 10 of 11 PagelID: 10

 

& Flined Tweet
Pat Stedman coral Stedinar «Jan

noe

    
   

 

APATRIGH'S DAY

Based upon the likeness of the main speaker in the COVID / CABAL — PATRIOT’S DAY
video to photographs of STEDMAN with the New York and New Jersey Department of Motor
Vehicles (DMV), a 2017 application with the New York State Liquor Authority, as well as
speaking appearances in YouTube videos where STEDMAN is introduced by name, I submit the
STEDMAN shown in the Twitter footage at the Capito! is one and the same,

Accordingly, your affiant submits that there is probable cause to believe that STEDMAN

committed violations of 18 U.S.C. § 1752(a), and 40 U.S.C, § 5104(€)(2).

 

 

 
Case 1:21-mj-07002-KMW Document1 Filed 01/21/21 Page 11 of 11 PagelD: 11

CONCLUSION
Based on my training and experience, and the information provided in this affidavit, there
is probable cause to believe that on or about January 6, 2021, in the District of Columbia,
PATRICK STEDMAN did knowingly and willfully commit the offenses of Unlawful Entry of a
Restricted Building, in violation of Title 18, Section 1752(a)(1) and (2), and Disorderly Conduct

on Capitol Grounds, in violation of Title 40, Section 5104(e)(2) and (G).

 
 

 

Special Agent Elisa Bernazzani
Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 20" day of January 2021.

  
 

4 2021.01.20
A Hee 19:19:18 -05'00

ROBIN M. MERIWEATHER

U.S. MAGISTRATE JUDGE

 

 

 
